Citation Nr: 0800131	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-04 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service in the Army from 
February 1964 to November 1970, including service in the 
Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied entitlement to service connection for 
tinnitus.  The veteran was served connected for hearing loss 
and given a 0 percent evaluation in the same rating decision 
that is presently on appeal.


FINDING OF FACT

Tinnitus was not diagnosed in service or for many years 
thereafter; and the preponderance of the evidence is against 
a finding of a relationship between the current tinnitus and 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service 
directly or presumptively.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice by letters dated in 
December 2005 and August 2006 and, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), in March 2006, all of 
which were subsequent to the initial adjudication in December 
2003.  While notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a July 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473, 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran audiological 
examinations, and obtained audiological opinions as to the 
existence and etiology of the claimed disability.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file, 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Where certain chronic diseases, including tinnitus, become 
manifest to a degree of 10 percent within one year from the 
date of separation from service, such disease shall be 
considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for tinnitus.  He claims 
that he is presently suffering from tinnitus as a result of 
noise exposure during his service, particularly while working 
on tanks and from combat experiences.  

The veteran stated in September 2004 that he has had near 
continuous buzzing in both ears since service.  During a 
September 2003 VA audiological examination conducted for a 
claimed hearing loss disability, the examiner noted that the 
veteran did not report having tinnitus.  Likewise, in April 
2003, during a VA audiological examination, the examiner 
noted that the veteran denied having tinnitus.  In a 
Compensation and Pension History Interview (C & P) form dated 
in April 2003 the veteran reported that he did not have 
ringing or buzzing in either of his ears, and that questions 
concerning the frequency, nature, and onset of tinnitus were 
not applicable to him.  

In a September 2004 Notice of Disagreement (NOD) the veteran 
stated that on his C & P form dated in April 2003, and April 
2003 VA audiological examination, that he responded that he 
did not have tinnitus because the C & P form and audiologist 
both asked him only if he had ringing in his ears or whether 
he had tinnitus.  The veteran stated that he did not 
understand the term tinnitus and that had he been asked if he 
had buzzing, hissing, sizzling, or roaring in his ears, 
rather then ringing, then he would have stated that he had 
tinnitus.      

The record, however, indicates a present tinnitus disability.  
A November 2004 VA audiological examination report notes that 
the veteran had tinnitus present.  The examiner stated, 
however, that it was his opinion that the veteran's tinnitus 
was not due to, or aggravated by, service.   The examiner 
noted that his opinion was based on the fact that in his NOD 
the veteran reported having near constant buzzing in his ears 
and at the time of the examination reported buzzing three to 
four times per month.  Likewise, the examiner noted the 
veteran's April 2003 C & P form.  A March 2007 VA 
audiological examination likewise found that the veteran's 
tinnitus was less likely than not due to military noise 
exposure due to the fact of vague complaints, the reported 
onset of symptoms, and no significant threshold shift during 
service.  This examiner also stated that he agreed with 
previous opinions concerning whether the veteran's tinnitus 
was due to service.  At both the November 2004 and March 2007 
audiological examinations the examiners reviewed the 
veteran's claims file and service medical records.  

It should be noted that a September 1993 VA audiological 
examination, conducted for a June 1992 claim to service 
connection for hearing loss, indicates that the veteran did 
not report tinnitus. 

A private audiological opinion dated in June 2002 submitted 
in connection to the veteran's hearing loss claim does not 
mention whether the veteran was or was not diagnosed with, or 
reported that he had, tinnitus. 
The next issue is whether there is evidence of any in-service 
incurrence tinnitus.  The service medical records are 
negative.  Medical records dated in May 1964 and July 1969 
contain hearing test reports, however, neither mention the 
presence of tinnitus.  The veteran is service connected for a 
shell fragment wound and post traumatic stress disorder.  
Likewise, the veteran served as a armory crewman, and has 
stated that while in service he was exposed to tank engine, 
rocket, machine gun, and artillery noise during combat in 
Vietnam.  The veteran is competent to state whether he was 
exposed to loud noises.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Further, the Board finds the veteran's 
statements to be credible.  Therefore, his exposure to 
acoustic trauma in service is conceded.  See, 38 C.F.R. § 
3.304 (d).

As the record shows present hearing loss and tinnitus 
disabilities and exposure to acoustic trauma in service, the 
determinative issue is whether these are related.

As noted above, the November 2004 and March 2007 VA 
audiological examinations contain opinions that it was less 
likely than not that the veteran's tinnitus was due to in-
service noise exposure.  The VA examiners tested the 
veteran's hearing, spoke with him about his service, and 
reviewed the veteran's medical records.  The examiners also 
noted the veteran's nonservice-noise-exposure history.  The 
veteran reported that he first experienced tinnitus in 
service, but the examiners ultimately found that the 
veteran's present day tinnitus is not due to in-service noise 
exposure.  

The first contemporaneous evidence of tinnitus of record is 
in 2004.  This is well after the one-year presumptive period 
from discharge from service; thus, service connection is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current diagnosis 
tinnitus is related to noise exposure in service, this is not 
a matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Though the 
veteran's lay assertions have been considered, they do not 
outweigh the medical evidence of record, which shows that 
there is no relation between the veteran's current diagnosis 
of tinnitus and noise exposure during service.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for 
tinnitus; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Entitlement to service connection for tinnitus is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


